PETER D. LOWENSTEIN ATTORNEY AT LAW 496 Valley Rd. COS COB, CONNECTICUT06807 212 907-1850 203 869-3059 November 2, 2010 VIA ELECTRONIC TRANSMISSION Securities and Exchange Commission Washington, D.C.20549 Re: Value Line U.S. Government Securities Fund,Inc.(the “Fund”) File Nos. 2-71928 and 811-03171 Dear Sir/Madam: Enclosed for filing pursuant to Rule 485(a)(1) under the Securities Act of 1933, is Post-Effective Amendment No.35 to the Fund's Registration Statement, in electronic format, which is marked to indicate the changes effected in the Registration Statement by this Amendment. The Amendment is being filed for the purpose of updating certain information and conforming to the revised Form N-1A requirements. Very truly yours, /s/ Peter D. Lowenstein Peter D. Lowenstein
